Citation Nr: 0307592	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-14 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran's Certificate of Release or Discharge from Active 
Duty reflects that he retired as a U.S. Navy E-7 and was 
transferred to the Fleet Reserve at the end of January 1996.  
He had re-enlisted in August 1989, and the certificate 
further shows that he had 131/2 years of prior active duty, for 
a total of 20 years of service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the veteran's claim of entitlement to 
service connection for Hepatitis C.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In July 2000 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge in his July 2000 
substantive appeal.  However, in a written statement received 
by the RO in February 2002, the veteran withdrew his request.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran has a current diagnosis of hepatitis C, and that the 
disease was contracted while he was in active military 
service.  


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are silent for any diagnosis of 
hepatitis C.  However, in May 1979 the veteran reported 
possible exposure to hepatitis and was given hepatitis 
prophylaxis.  In May 1982 the veteran was diagnosed with 
appendicitis and underwent an appendectomy.  A lower 
gastrointestinal examination in April 1990 revealed 
diverticulosis; otherwise the veteran's abdomen was noted to 
be within normal limits.  The veteran's service dental 
records indicated no known medical history of liver trouble 
and/or blood transfusions.  He retired from active duty in 
January 1996.

Diagnostic testing in June 1999 revealed serologic evidence 
of hepatitis C.  It was noted that such a result indicated 
either a previous infection, a chronic carrier state, or a 
false positive result.  In September 1999 the veteran 
presented for a laparoscopic surgical cholecystectomy and 
liver biopsy, which revealed mild piecemeal necrosis and mild 
portal fibrosis.  At that time the veteran was diagnosed with 
chronic hepatitis C, with the method and duration of exposure 
unknown.  

The veteran was afforded a VA examination in January 2000, 
which revealed a negative abdominal examination, with the 
exception of the scars from his September 1999 laparoscopic 
cholecystectomy.  The examiner noted that all of the scars 
were well healed, without infection.  There was no tenderness 
of the abdomen.  However, there was some psoriasis in the 
umbilical region.  The examiner obtained a complete blood 
count, a "chem." Panel, and a hepatitis antigen 
radionuclide angiography to evaluate the viral load of 
hepatitis C.  The veteran was diagnosed with status post 
cholecystectomy for cholecystitis and cholelithiasis.  He was 
also diagnosed with hepatitis C.  

After this case was transferred to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2002).  A liver 
function examination was requested, to include discussion of 
the previous medical and lay evidence, with an opinion 
rendered as to whether there is a medical nexus between the 
veteran's active military service and current disability.

The requested examination took place at a VA facility in 
March 2003.  The examiner noted that the veteran did not have 
a history of behavior that would be considered high risk for 
exposure to hepatitis C.  However, the veteran's diagnosis of 
hepatitis C was continued.  The examiner opined that the 
cause of the veteran's hepatitis C must be considered 
conjectural from the evidence available in his claims folder.  
The examiner further concluded, however, that the fact that 
the veteran showed fibrosis on a liver biopsy "in the year 
2000" (the physician must have been referring to the liver 
biopsy in 1999) is sufficient medical evidence that he had 
contracted the disease prior to his separation from active 
service in 1996.  According to the VA examiner, it is at 
least as likely as not that the veteran's hepatitis C was 
incurred in service.  

II.  Analysis

A.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
additional medical examination and historical review of the 
veteran's records, obtained by the Board in March 2003, is 
sufficient to resolve the matter. 

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The veteran's service medical records indicate that he 
reported possible exposure to hepatitis in May 1979.  He was 
treated with hepatitis prophylaxis, but he was not diagnosed 
with hepatitis in service.  

In June 1999, serologic evidence indicated hepatitis C.  It 
was noted that such findings were possibly evidence of 
previous infection.  The veteran underwent a laparoscopic 
cholecystectomy and liver biopsy in September 1999, which 
revealed mild piecemeal necrosis and mild portal fibrosis.  
At that time the veteran was diagnosed with hepatitis C.  
Upon review of the records and examination of the veteran at 
the request of the Board, a VA examiner in March 2003 
concluded that the fibrosis revealed in the veteran's 
September 1999 liver biopsy constitutes sufficient evidence 
that he developed hepatitis C prior to his January 1996 
retirement from active military service.  In short, the 
examiner opined that the veteran's hepatitis C was incurred 
in service, although not diagnosed therein.

Therefore, the Board finds that the veteran is entitled to 
service connection for hepatitis C.


ORDER

Service connection for hepatitis C is granted.  



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

